        Case 3:19-cv-01479-MEM Document 27 Filed 03/19/20 Page 1 of 3




                 THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


WILLIAM N. EARNSHAW and
HELEN A. EARNSHAW,
                                                Case No. 3:19-cv-01479-ARC
             Plaintiffs,
                                                Electronically Filed
vs.

CHESAPEAKE APPALACHIA, L.L.C.
and EQUINOR USA ONSHORE
PROPERTIES, INC. f/k/a STATOIL USA
ONSHORE PROPERTIES, INC.,

             Defendant.

 MOTION FOR WITHDRAWAL AND SUBSTITUTION OF ATTORNEY

      Equinor USA Onshore Properties, Inc. moves this court to withdraw

Stefanie L. Burt of Reed Smith LLP as its counsel of record in this matter and

substitute in her place Alex G. Mahfood of Reed Smith LLP who has recently

made his appearance in this matter on its behalf.

                                             REED SMITH LLP

Dated: March 19, 2020                        /s/ Stefanie L. Burt
                                             Alex G. Mahfood
                                             PA I.D. No. 324047

                                             Stefanie L. Burt
                                             PA I.D. No. 312998

                                             Justin H. Werner (pro hac vice
                                             forthcoming)
                                             PA I.D. No. 203111
Case 3:19-cv-01479-MEM Document 27 Filed 03/19/20 Page 2 of 3




                                 225 Fifth Avenue, Suite 1200
                                 Pittsburgh, PA 15222
                                 Tel: (412) 288-3877/3838
                                 Fax: (412) 288-3063
                                 sburt@reedsmith.com
                                 jwerner@reedsmith.com

                                 Counsel for Defendant
                                 Equinor USA Onshore Properties,
                                 Inc.




                         -2-
    Case 3:19-cv-01479-MEM Document 27 Filed 03/19/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the foregoing

Motion For Withdrawal And Substitution Of Attorney has been served via the

Court’s ECF Filing System on the following:


Richard Huffsmith, Esq.
26 East Tioga Street
Tunkhannock, PA 18657

Counsel for Plaintiffs

Daniel T. Brier
John B. Dempsey
Nicholas F. Kravitz
Myers, Brier & Kelly LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

Daniel T. Donovan
Kirkland & Ellis LLP
655 Fifteenth Street, NW
Washington, D.C. 20005

Counsel for Defendant Chesapeake Appalachia, LLC



Dated: March 19, 2020               /s/ Stefanie L. Burt
